Citation Nr: 0605441	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-12 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher rate of special monthly compensation 
(SMC).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL
		
The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1968, 
April 1974 to April 1977, and from November 1977 to May 1980.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a March 2002 decision that 
denied entitlement to a higher level of special monthly 
compensation (SMC) based on loss of use of the left hand and 
both feet.  A personal hearing at the RO was held in August 
2002.  The Board remanded the appeal for additional 
development in June 2004.  

The Board notes that entitlement to SMC at the "K" rate 
based on loss of use of the right hand has already been 
established.  In light of the veteran's contentions and the 
decision in this appeal, the issue has been recharacterized 
to reflect the appropriate adjudicatory considerations on 
appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection is currently in effect for 
degenerative joint disease and gouty arthritis of the right 
hand, rated 70 percent disabling; degenerative arthritis of 
the left and right knee, each rated 40 percent disabling; 
degenerative joint disease with gout of the right and left 
ankle, each rated 20 percent disabling; degenerative 
arthritis of the lumbar spine and degenerative joint disease 
of the cervical spine, each rated 10 percent disabling; gout 
of the right and left hip, each rated 10 percent disabling; 
degenerative and gouty arthritis of the right and left foot 
with hallux valgus, each rated 10 percent disabling; gouty 
arthritis of the right and left elbow, each rated 10 percent 
disabling; gout of the right and left wrist, each rated 10 
percent disabling; degenerative joint disease and gouty 
arthritis of the left hand, rated 10 percent disabling; 
degenerative joint disease and gout of the right and left 
shoulder, each rated 10 percent disabling; history of 
duodenal ulcer disease, rated 10 percent disabling.  
Entitlement to SMC at the "K" rate on account of loss of 
use of the right hand, and at the "L" rate on account of 
being so helpless as to be in need of regular aid and 
attendance is also established.  

3.  The veteran is currently in receipt of SMC under 38 
U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of 
loss of use of the right hand, and under 38 U.S.C.A. 
§ 1114(l) and 38 C.F.R. § 3.350(b) on account of being so 
helpless as to be in need of regular aid and attendance.  

4.  The veteran has swan neck and Boutonniere deformities, no 
active motion in the proximal interphalangeal or distal 
interphalangeal joints, limited motion in the metacarpal 
phalangeal (MP) joints, no dexterity or grasping ability in 
the left hand; the medical evidence establishes that the 
remaining function of the left hand is no better than would 
be served by amputation and prosthesis.  

5.  The veteran has normal strength in both lower extremities 
and is able to ambulate with the aid of a cane; the remaining 
function of each foot is greater than that which would be 
provided by an amputation stump at the site of election below 
the knee with use of a suitable prosthesis.  


CONCLUSIONS OF LAW

1.  The criteria for an award of SMC at the intermediate rate 
between the (m) and (n) for loss of use of both hands with 
additional independent 50 percent disabilities are met.  38 
U.S.C.A. § 1114(m), (p) (West 2002); 38 C.F.R. 
§§ 3.350(c)(1)(i),(f)(3) 4.63 (2005).  

2.  The criteria for an award of a higher level of SMC for 
loss of use of both hands and both feet are not met.  38 
U.S.C.A. § 1114(n),(o),(p) (West 2002); 38 C.F.R. 
§§ 3.350(d),(e),(f) 4.63 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), is 
applicable to this appeal.  The Act and implementing 
regulations provides, in part, that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause harm to the veteran.  
As such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The veteran's claim for a higher level of SMC was received in 
April 2001.  The Board concludes that information and 
discussion as contained in the March 2002 rating decision, 
the statement of the case issued in May 2003, the July 2003 
and November 2005 supplemental statements of the case (SSOC), 
the June 2004 Board remand, and in letters sent to the 
veteran in May and June 2002, and June and September 2004 
have provided him with sufficient information regarding the 
applicable regulations.  Additionally, these documents 
notified him of his responsibility to submit evidence showing 
that he has loss of use of both upper and lower extremities 
or impairment to the level required for assignment of a 
higher rate of SMC; of what evidence was necessary to 
substantiate the claim for a higher level of SMC; why the 
current evidence was insufficient to award the benefits 
sought, and suggested that he submit any evidence in his 
possession.  The veteran also testified at a personal hearing 
at the RO in August 2002.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how the claim was still deficient.  Clearly, from submissions 
by and on behalf of the veteran, he is fully conversant with 
the legal requirements in this case.  Thus, the content of 
the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  The RO has 
obtained all VA medical records and associated them with the 
claims file.  The RO also made two unsuccessful attempts to 
obtain private medical records from a source identified by 
the veteran.  The veteran was notified of the negative 
response and was given the opportunity to obtain and submit 
the records himself.  He provided two handwritten statements 
allegedly from that physician, dated in 1989 and 2003.  In 
September 2004, the veteran indicated that any additional 
records from the private physician would be irrelevant to his 
claim since all of his treatment has been by VA for the past 
several years.  He stated that he had no further evidence to 
submit and wanted the Board to consider his claim based on 
the evidence of record.  The veteran was evaluated by VA on 
at least three occasions during the pendency of this appeal 
and all available medical records identified by the veteran 
and his representative have been obtained.  The Board finds 
that there does not appear to be any outstanding medical 
records that are relevant to this appeal, and that no further 
action is necessary to meet the requirements of the VCAA.  



Increased Rating

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2005).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

The statutory provisions of 38 U.S.C.A. § 1114 regarding SMC 
are divided into numerous subsections, identified by letters 
of the alphabet, beginning with the letter (k).  Under 
subsection "K", special monthly compensation is payable for 
each anatomical loss or loss of use of one hand or one foot 
due to one or more service-connected disabilities.  38 
U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a)(2) 
(2005).  

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function of the hand or foot, whether 
the acts of grasping, manipulation, etc., in the case of the 
hand, or of balance and propulsion, etc., in the case of the 
foot, could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of 2 major 
joints of an extremity, or shortening of the lower extremity 
of 3-1/2 inches (8.9 cms.) or more, will be taken as loss of 
use of the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§ 4.63.  

Factual Background & Analysis

By rating action in November 1999, the veteran was granted 
SMC at the "L" rate under 38 U.S.C.A. § 1114(l) and 38 
C.F.R. § 3.350(b), on account of being so helpless as to be 
in need of aid and attendance due to the severity of his 
arthritic condition affecting nearly all of the joints of his 
body.  In March 2002, he was granted SMC at the "K" rate on 
account of loss of use of the right hand.  38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a)(2).  The veteran now claims 
that he is entitled to SMC at the "O" rate for loss of use 
of both hands and the feet under 38 U.S.C.A. § 1114(o) and 38 
C.F.R. § 3.350(e)(3).  

The relevant provisions of 38 C.F.R. § 3.350, as applicable 
to the veteran's current disabilities, provide for a higher 
level of SMC at the "M" rate with anatomical loss or loss 
of use of both hands; or both legs at a level, or with 
complications, preventing natural knee action with prosthesis 
in place; or with anatomical loss or loss of use of one arm 
and one leg at a level, or with complications, preventing 
natural elbow or knee action with prosthesis in place.  SMC 
at the "N" is not applicable to this case as the rate 
requires generally amputation where orthopedic disabilities 
are concerned, which is not present here.  SMC at the "O" 
rate is payable for conditions entitling to two or more of 
the rates "L" through "N" with no condition being 
considered twice, or with loss or loss of use of both hands 
and both feet.  

At this point, it should be noted that the higher levels of 
SMC may also be assigned for loss or loss of use involving 
other body parts or organs, or combinations of thereof, 
including, blindness, deafness, or loss or loss of use of a 
creative organ.  However, as the veteran is disabled by 
virtue of degenerative arthritis/gout and does not have any 
of the additional disabilities, the Board will confine its 
discussion of the relevant provisions of the regulations that 
pertain to his particular disabilities.  

As noted above, loss of use of the right hand has already 
been established.  Therefore, to prevail in his claim for SMC 
at the "O" rate, the evidence must demonstrate that he has 
conditions entitling him to two or more of the rates "L" 
through "N" with no condition being considered twice or 
additional loss or loss of use of the left hand and both 
feet.  

In this case, the medical evidence does not show that the 
veteran has loss or loss of use of both lower extremities.  
The clinical findings from the two VA examinations conducted 
during the pendency of this appeal as well as on the numerous 
VA outpatient reports of record showed that while he has 
difficulty ambulating, the veteran is able to walk with the 
aid of a cane.  In fact, at the hearing in August 2002, the 
veteran testified that he was able to walk short distances, 
such as, across the room without the use of a cane.  He also 
said that he would be able to get out of his house by himself 
in an emergency situation.  He testified that he had a 
wheelchair, but that he didn't use it very much.  (T p.4).  
Additionally, the Board notes that each time he was seen by 
VA, the veteran walked into the examining room under his own 
power with the aid of a cane.  A VA outpatient report in 
September 2003 indicated that he could walk 150 feet with a 
standard cane.  Although the examinations showed that he has 
significant limitation of motion in his lower extremities, he 
has normal strength and good sensation in both lower 
extremities.  The records showed that he wears custom 
orthopedic shoes and that he also has bunions on his feet.  
(See November 2003 VA outpatient and August 2005 VA 
examination reports).  

Despite gross deformity of his toes and significant 
limitation of motion in his lower extremities, the evidence 
does not show that he has a loss of use of the feet to the 
extent contemplated under 38 C.F.R. § 4.63.  There is no 
unfavorable complete ankylosis of the knee or of two major 
joints of either lower extremity, no shortening of a lower 
extremity, and no paralysis of the external popliteal nerve.  

The Board does not dispute the contention that his service-
connected degenerative disabilities significantly limits 
function of the feet.  However, the degree of retained 
function of the feet remains significantly greater than that 
which would be served by an amputation stump at the site of 
election below the knee with prosthesis in place.  This same 
conclusion was reached by the VA physician who examined the 
veteran in August 2002, and the veteran has provided no 
competent evidence to contradict this opinion.  Based on the 
objective medical evidence of record, the Board finds that 
the veteran is not entitled to a higher level of SMC at the 
"O" rate based on loss of use of both hands and both feet.  

However, the Board must also consider whether the veteran is 
entitled to a higher level of SMC than the currently assigned 
"L" rate.  As indicated above, SMC at the "M" rate is 
assigned with anatomical loss or loss of use of both hands; 
or both legs at a level, or with complications, preventing 
natural knee action with prosthesis in place; or with 
anatomical loss or loss of use of one arm and one leg at a 
level, or with complications, preventing natural elbow or 
knee action with prosthesis in place.  

In this regard, the clinical findings from the two VA 
examinations in August 2002 and August 2005 essentially 
showed mild ulnar deviation of the fingers with Boutonniere 
and swan neck deformities in the ring and middle fingers.  
There was no active motion in the proximal interphalangeal 
(PIP) or distal interphalangeal (DIP) joints, with passive 
motion of only 10 to 30 degrees in the PIP joints and 0 to 15 
degrees in the DIP joints.  Active and passive motion in the 
thumb was from 0 to 80 degrees.  However, his grip and pinch 
ability was inadequate and described as very poor.  He had 
essentially no dexterity in the left hand and wore a brace on 
his fingers.  Sensation was intact, radial pulse was 
palpable, and there was no atrophy.  X-ray studies revealed 
arthritis with mild shift on the lunar side and degenerative 
changes in all joints, including the thumb.  The August 2002 
VA examiner concluded that for the veteran's left hand and 
each foot, the remaining function could not be achieved by 
amputation or prosthesis.  The August 2005 VA examiner 
concluded that the severity of the veteran's service-
connected arthritis of the left hand was moderately severe, 
but stable and that there was fairly moderate loss of use of 
the left hand due to arthritis.

Although there were some discrepancies between the findings 
on the two VA examinations for aid and attendance in March 
and November 2002, overall; the examiners concluded that that 
the veteran had no fine motor function in the left hand and 
required the daily skilled services of another.  Based on the 
clinical evidence of record, the Board concludes that the 
particular facts of this case warrant a finding that no 
effective function of the left hand remains other than that 
which would be equally well accomplished by an amputation 
stump with use of a suitable prosthetic appliance.  As loss 
of use of the right hand has already been established, the 
veteran is entitled to SMC at the "M" rate for loss of use 
of both hands.  

The provisions of § 1114(p) also provides for intermediate 
steps of SMC where the veteran's service-connected 
disabilities exceed the requirements for any of the levels of 
SMC, (l) through (n).  In addition to the statutory rates 
payable under (l) through (n), additional single permanent 
disability or combinations of permanent disabilities 
independently ratable at 50 percent or more will afford 
entitlement to the next higher intermediate rate, or if 
already entitled to an intermediate rate, to the next higher 
statutory rate.  In the application of this subparagraph, the 
disability or disabilities independently ratable at 50 
percent or more must be separate and distinct and involve 
different anatomical segments or bodily systems from the 
conditions establishing entitlement under § 1114(l) through 
(n) or the intermediate rate.  38 C.F.R. § 3.350(f)(3).  

Additional single permanent disability independently ratable 
at 100 percent apart from any consideration of individual 
unemployability will afford entitlement to the next higher 
statutory rate under § 1114 or, if already entitled to an 
intermediate rate, to the next higher intermediate rate, but 
in no event higher than the rate for (o).  In the application 
of this subparagraph, the additional disability must be 
separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under § 1114 (l) through (n) or the intermediate 
rate provisions outlined above.  38 C.F.R. § 3.350(f)(4).  

Here, the veteran has a combination of additional permanent 
disabilities independently ratable at 50 percent which are 
separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement at the "M" rate.  Therefore, the veteran is 
entitled to the assignment of a higher level of SMC between 
the "M" and "N" rates on the basis of loss of use of both 
hands with additional disability independently ratable at 50 
percent or more.  The veteran does not have an additional 
single permanent disability independently ratable at 100 
percent apart from the loss of use of both hands which would 
afford entitlement to the next higher intermediate or 
statutory rate.  

The veteran does not have anatomical loss or loss of use of 
both legs so near the hip as to prevent the use of prosthetic 
appliances, or anatomical loss of one arm and one leg so near 
the shoulder and hip as to prevent the use of prosthetic 
appliances, or anatomical loss of both eyes or blindness 
without light perception in both eyes.  Thus, he is not 
entitled to the next higher level of SMC at the "N" rate as 
a result of his service-connected disabilities.  38 U.S.C.A. 
§ 1114(n); 38 C.F.R. § 3.350(d) (2005).  

Finally, as noted above, special monthly pension at the "O" 
rate may also be assigned where the veteran has conditions 
entitling him to two or more rates (with no condition being 
considered twice) provided in 38 U.S.C.A. § 1114(l) through 
(n).  In this case, the veteran has been assigned, by virtue 
of the Board's decision this date, special monthly 
compensation at the intermediate rate between "M" and "N"; 
prior to this decision, the veteran was in receipt of special 
monthly compensation at the "K" rate and at the "L" rate.  
However, the Board notes that the "L" rate award was based, 
in part, on the loss of use of the right hand which is a 
disability which forms, in combination with the left hand 
loss of use, the basis of the Board's award this date.  Thus, 
in order for the veteran to be awarded special monthly 
compensation at the "O" rate, he would have to establish 
separate "helplessness" based on the disabling 
manifestations of service-connected disorders other than the 
loss of use of both hands.  The loss of use of both hands may 
not be considered in determining separate helplessness.  As 
this has not been established in this case, the Board cannot 
conclude that the veteran is entitled to special monthly 
compensation at the "O" rate based on having conditions 
entitling the veteran to two or more rates provided in 
38 U.S.C.A. § 1114(l) through (n).  

ORDER

Entitlement to a higher level of SMC at the intermediate rate 
between the (m) and (n) for loss of use of both hands with 
additional independent 50 percent disabilities is granted, 
subject to VA law and regulations pertaining to the payment 
of monetary benefits.  

Entitlement to a higher level of SMC based on loss of use of 
both hands and the feet, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


